United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 04-11094
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

HECTOR HURTADO-AGUILAR,
                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CR-361-P
                      --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Hector Hurtado-Aguilar appeals following his guilty-plea

conviction and sentence for conspiracy to possess with intent to

distribute more than 500 grams of methamphetamine in violation of

21 U.S.C. §§ 841(a)(1) and 846.

     Hurtado-Aguilar contends that the appellate-waiver provision

in his plea agreement does not preclude the instant appeal

because his claim is, under Blakely v. Washington, 542 U.S. 296

(2004), a claim that his sentence exceeds the applicable

statutory maximum.   Further, he argues that because Blakely was

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-11094
                                  -2-

not applicable at the time of his waiver, it was impossible for

him to make a valid waiver of his rights under Blakely.     The

Government disagrees and seeks to enforce the appellate-waiver

provision.

     The record reflects that Hurtado-Aguilar knowingly and

voluntarily waived his right to appeal his sentence.     See United

States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005).     Hurtado-

Aguilar’s sentence did not exceed the statutory maximum.     See

United States v. Cortez, 413 F.3d 502, 503 (5th Cir.), cert.

denied, 126 S. Ct. 502 (2005); United States v. Bond, 414 F.3d

542, 545-46 (5th Cir. 2005).    Further, the fact that Blakely and

United States v. Booker, 543 U.S. 220 (2005), were decided after

Hurtado-Aguilar entered his guilty plea does not invalidate the

otherwise valid plea.     See United States v. Burns, 433 F.3d 442,

450-51 (5th Cir. 2005).    Therefore, Hurtado-Aguilar’s claims are

barred by the appellate-waiver provision in his plea agreement.

     AFFIRMED.